Citation Nr: 0715491	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-27 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a disability evaluation in excess of 10 
percent for superficial scars on the left hand.  

3.  Entitlement to an earlier effective date for a 10 percent 
disability evaluation for a scar on the left hand, to include 
whether a March 2004 RO decision contained clear and 
unmistakable error (CUE).  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a scar on the 
dorsal aspect of the third finger of the right hand.  


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel  


INTRODUCTION

The veteran had active service in the United States Army from 
November 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and December 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for a scar 
on the dorsal aspect of the third finger of the right hand is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran served in combat or indeed in any capacity 
in the Republic of Vietnam during his active military duty; 
as such, the Board cannot concede the existence of a verified 
stressor for which to base a diagnosis of PTSD.    

2.  The veteran experiences small, superficial scars on the 
same aspect of the fingers of his left hand.  These scars 
present pain and hypersensitivity on use but do not cause 
limitation of motion.  

3.  The date entitlement arose for a 10 percent disability 
evaluation for the veteran's service-connected scars of the 
left hand is November 23, 2003, the date of the claim and the 
date, by default, on which painful symptoms arose in the 
scars.  

4.  The basis of the RO's assignment of a noncompensable 
evaluation in a September 1998 rating decision did not 
include an undebatable error as to fact or law, and did not 
constitute clear and unmistakable error.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303, 3.304(f) (2006).

2.  Entitlement to a disability evaluation in excess of 10 
percent for superficial scars on the left hand is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.118, Diagnostic Codes 7801, 7802, 7804 (2006).  
   
3.  The effective date of the award of a 10 percent 
disability evaluation for superficial scars of the left hand 
is November 23, 2003.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2006).

4.  The September 1998 RO decision assigning a noncompensable 
evaluation for superficial scars of the left hand did not 
contain clear and unmistakable error.  38 U.S.C.A. § 7111 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.105, 3.400, 20.201, 
20.1403 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

As to the CUE aspect of his claim, the Board notes that the 
United States Court of Appeals for Veterans Claims (the 
Court) has held that the provisions of VCAA do not apply to a 
claim based on a previous decision having been the result of 
CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  
The Court found that an attempt to obtain benefits based on 
an allegation of clear and unmistakable error "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  Livesay, 15 Vet. App. at 178.  As 
such, an allegation of clear and unmistakable error does not 
represent a "claim," but a collateral attack on a final 
decision.  The provisions of VCAA, and its implementing 
regulations, are not, therefore, applicable to the 
adjudication of the issue of clear and unmistakable error in 
a prior final decision.

With respect to the remaining aspects of his claim, VA has 
made all reasonable efforts to assist the veteran in the 
development of his claim, has notified him of the information 
and evidence necessary to substantiate the claim, and has 
fully disclosed the government's duties to assist him.  In 
January 2004 and August 2005 letters, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his service connection and 
increased rating claims.  The veteran was specifically 
informed as to what evidence he was to provide and to what 
evidence VA would attempt to obtain on his behalf.  He was 
also notified of the need to give VA any evidence pertaining 
to his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided with VCAA notice letters which, as noted 
above, notified the veteran of the evidence that is necessary 
to substantiate the service connection and increased rating 
claims, the evidence or information VA will seek to provide, 
the information or evidence he is expected to provide, and 
notice to provide any evidence in his possession that 
pertains to the claims.  The veteran was also notified of the 
evidence necessary to establish the effective date of an 
award should an increased rating claim be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to timing of notice of the Dingess requirements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where Board addresses question not addressed 
by agency of original jurisdiction, Board must consider 
whether veteran has been prejudiced thereby).  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The veteran has been 
provided the opportunity to respond to the VCAA letters and 
over the course of the appeal has had multiple opportunities 
to submit and identify evidence and has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claims by VA.  In addition, his earlier 
effective date and increased rating claims were readjudicated 
following the issuance of the appropriate notice.

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  A comprehensive examination to evaluate the 
veteran's scars of the left hand was conducted, which 
resulted in findings that are adequate for rating purposes.  
VA has no duty to provide a comprehensive psychiatric 
evaluation to the veteran as regards his claim for service 
connection for PTSD, as the evidence does not show that the 
claimed in-service stressful event actually occurred.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no 
further duty to provide an examination or medical opinion.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).



Legal Criteria

Service Connection-PTSD

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," as in this case, or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166  (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). 

Increased Rating

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a case which does not rise from an initial grant of 
service connection, the current level of disability is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400.  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In such an instance, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); see also 38 C.F.R. § 3.400(o)(2) 
(2002); Harper v. Brown, 10 Vet. App. 125 (1997).

Clear and Unmistakable Error (CUE)

CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the factual 
circumstances in a veteran's claim.  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  A finding of CUE 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  See Russell v. 
Derwinski, 3 Vet. App. 310, 313-14 (1992). Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision. See Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute CUE and the 
error must be one which would have manifestly changed the 
outcome of the decision had it not been made.  See Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991); Kinnaman v. 
Derwinski, 4 Vet. App. 20, 26 (1993).  CUE "is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

Analysis-PTSD

The veteran alleges that he served in Vietnam and that as a 
result of this service, he was exposed to multiple stressful 
incidents which caused him to develop PTSD. 

While the veteran has a history of post-service mental 
illness, there is only a minimal amount regarding a 
documented diagnosis of PTSD.  The veteran was assessed in 
October 2004 as having an unspecified depressive disorder 
(rule out PTSD), with a Global Assessment of Functioning 
score of 50.  Prior to this assessment, the veteran consulted 
a psychologist with subjective complaints "consistent with 
PTSD" and the veteran was given the name of a psychiatrist 
to "rule out" PTSD.  Following these two consults, in 
October 2004, the veteran was seen by a psychologist who 
stated that the veteran had "compensation issues" with a 
GAF score of 60, and a dysthymic disorder was ruled out.  In 
February 2005, the veteran was seen by a VA psychiatrist who 
gave the veteran a diagnosis of an anxiety disorder (GAF 70), 
and noted the present of some subsyndromal PTSD symptoms.  In 
April 2005, the veteran was again seen by a VA psychologist 
who assessed the veteran with a personality and depressive 
disorder, not otherwise specified.  In June 2005, the veteran 
was seen by a psychiatrist who assessed the veteran as having 
PTSD with a GAF of 55.  While the majority of the competent 
medical evidence seems to be against a diagnosis of PTSD, 
given that the veteran has a confirmed diagnosis in June 
2005, the Board will concede that he does currently 
experience PTSD.  

In order for a claim of service connection to be granted as 
regards PTSD, there must be evidence of the claimed stressor.  
For combat veterans, the stressor will be presumed; however, 
there must be some indication in the record of participation 
in combat before the presumption can take effect.  See 
38 C.F.R. § 3.304(f).  Award of certain decorations such as 
the Combat Infantryman Badge or Purple Heart would, for 
instance, be sufficient to evidence combat participation 
allowing for concession of the stressor.  

The veteran has alleged participation in combat, namely, that 
he supposedly was involved in guarding the U.S. Embassy in 
Saigon against enemy attacks during the Vietnam War in 1969 
or 1970.  The veteran's service personnel records do not 
indicate award of a combat citation or list participation in 
an overseas or foreign deployment.  There is one record, 
purportedly authored by the National Personnel Records Center 
(NPRC) in 2001, which shows that the veteran is entitled to 
wear the Vietnam Service Medal (VSM).  However, the veteran's 
DD 214 reflects that the veteran had no foreign service, and, 
in June 2003, the NPRC determined that no evidence could be 
found to substantiate that the veteran had any service in 
Vietnam.  Furthermore, upon review of the veteran's service 
personnel history supplied by the NPRC in November 2005, it 
appears that the veteran was stationed at Ft. Bliss, Texas, 
Ft. Huachuca, Arizona, Ft. Dix, New Jersey, Ft. Benning, 
Georgia, and Ft. Bragg, North Carolina during his Army 
service.  

It thus appears that the veteran did not have any service in 
Vietnam and his stressor will not be conceded.  As regards 
verification of the stressful incident occurring at the 
embassy, there is no indication in the record of 
participation in such an event.  During the time period where 
the veteran alleges being near an explosion in Saigon, 
service personnel records confirm that he was  actually 
serving in Ft. Bragg, North Carolina.  In essence, the Board 
finds that the DD 214, the June 2003 finding of the NPRC, and 
the veteran's service personnel records, which all reflect no 
history of service in Vietnam, outweigh the isolated 2001 
record, which suggested that he was eligible for the VSM.  As 
this is the case, the veteran's stressor cannot be verified.  

Without a confirmed stressor, there is no need to discuss a 
link between the stressor and the diagnosis of PTSD.  The 
psychiatric opinion of record which, although not 
specifically stated, presumably based a diagnosis of PTSD on 
combat in Vietnam carries little probative weight, as it is 
based solely on subjective history stated by the veteran 
which has been contradicted by a preponderance of the 
evidence of record.  See Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432-
433 (2006) (the Board may not disregard a medical opinion 
solely on the rationale that the medical opinion was based on 
a history provided by the veteran and instead must evaluate 
the credibility and weight of the history upon which the 
opinion is predicated).  Indeed, as the veteran did not 
participate in combat, and there is no verified noncombat 
stressor, the veteran's claim must be denied.   

In reaching its determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  38 U.S.C.A. § 5107(b); see 
also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



Analysis-Increased Rating-Scars, Left Hand

The veteran was granted service connection for scars on the 
left hand in a September 1998 rating decision, and a 
noncompensable rating was assigned.  The veteran, in November 
2003, applied for an increase in his disability rating 
contending, in essence, that his disability had grown in 
severity so as to warrant compensation.  In a March 2004 
rating decision, the veteran was awarded a 10 percent 
evaluation.  The veteran maintains that he is entitled to a 
higher level of compensation than that contemplated by the 10 
percent evaluation.  

The veteran was afforded a VA examination in February 2004 to 
evaluate the condition of left hand scars.  The examiner 
recounted a history in which the veteran's hands were 
allegedly exposed to shattering glass and explosive fragments 
while at the U.S. Embassy in Saigon in 1969.  As mentioned in 
the above section (PTSD), the weight of the evidence does not 
support Vietnam service.  Furthermore, the service medical 
records that showed treatment for a left hand injury, which 
served as the basis of the grant of service connection in 
1998, shows that the injury was sustained and treated while 
the veteran was stationed at Ft. Bragg in North Carolina.  
While the veteran contends that his scars will occasionally 
expel glass fragments due to exposure to the alleged combat 
in Vietnam, such contentions must be deemed uncredible.  

Objectively, scars were found on examination at the second, 
third, fourth, and fifth metacarpophalangeal junctions 
measuring 1/2 inch wide and 1/8 inch in length.  While there 
was no pain upon direct palpation to the scars, the veteran 
did exhibit hypersensitivity (i.e. pain) if he was using his 
hands.  The underlying skin was not atrophic, shiny, or scaly 
and no instability was noted.  The scars were found to be 
superficial, not deep, and not elevated or depressed.  From 
this examination, the veteran was assigned a 10 percent 
rating.    

It is first important to determine whether the veteran's 
scars of the left hand are to be rated separately or as a 
singular disability.  As regards this issue, Note 1 of 
Diagnostic Code 7802, pertaining to superficial scars that do 
not cause limited motion (what the veteran exhibits), states 
that "scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated."  See 38 
C.F.R. § 4.118, Diagnostic Code 7802.  As the veteran's scars 
are not widely separated nor on separate aspects of an 
extremity, they are not to be rated separately and a singular 
evaluation is to be awarded for the disability.  

Painful scars which are superficial are evaluated by the 
criteria set forth in Diagnostic Code 7804.  Under these 
guidelines, a 10 percent evaluation is the maximum allowed by 
law and is assigned when there are superficial scars present 
which exhibit pain.  In order to show entitlement to a higher 
evaluation, the veteran's scars would need to be deep or 
cause limitation of motion.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801.  As that is not the case, the veteran 
is already in receipt of the maximum allowable rating, and 
his 10 percent rating is continued.  

The veteran has not alleged and the evidence does not show 
that the veteran's left hand scars have caused him a marked 
interference with employment or a need to be frequently 
hospitalized.  While the veteran is unemployed, there is no 
indication that the superficial and minimally invasive scars 
on his left hand have had any relationship to an inability to 
sustain gainful employment.  As such, the Board does not find 
that there are exceptional circumstances in this case which 
would warrant a referral to the Director of VA's Compensation 
and Pension Service for extraschedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

As with the claim for service connection for PTSD, the 
preponderance of the evidence is against the veteran's claim 
and there is no duty to apply benefit of the doubt in the 
veteran's favor.  See Gilbert, supra.  

Analysis-Earlier Effective Date and CUE-Scars, Left Hand

The veteran contends that he had been experiencing pain in 
his scars of the left hand since the time of the initial 
grant of service connection for the condition and that as 
such, the effective date of award for the 10 percent 
evaluation should be September 10, 1997, the date of his 
initial claim for service connection.  The veteran contends 
that the assignment of a noncompensable evaluation in the 
September 1998 initial rating decision constitutes CUE, and 
that he is entitled to back payment of benefits.  

A review of the record does not show that the RO 
misinterpreted the medical evidence of record at the time of 
the September 1998 rating decision.  Specifically, the 
medical evidence prior to the rating decision does not 
include a finding of pain or tenderness in the veteran's left 
hand scars.  The RO thus correctly applied the regulatory 
language, and as there was no documented pain there was no 
entitlement to a compensable evaluation.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7804.  Based on this, there is 
no evidence that an undebatable error occurred, and the Board 
concludes that CUE was not committed by the RO.  

As regards the claim for an earlier effective date for the 
assignment of a 10 percent evaluation (irrespective of the 
claim of CUE in the September 1998 RO rating decision), the 
Board notes that the veteran filed his claim for an increase 
on November 23, 2003.  There are no documented findings of 
hypersensitivity in the scar until February 2004, when the 
veteran was afforded a comprehensive VA examination.  In 
particular, there is no evidence during the one year period 
prior to November 2003 suggesting that his scar was 
manifested by pain; thus, it is not factually ascertainable 
that an increase occurred during that period.  The veteran's 
claim itself is, however, evidence of pain in the scar, as 
this is a condition on which the veteran is competent to 
report.  See Espiritu, supra.  Since the very filing of his 
claim for an increase constitutes the first evidence of pain 
in the scar, the Board concludes that the date of the claim 
and the date entitlement arose are the same day, November 23, 
2003.  As such, the assignment of the effective date was 
proper, and entitlement to an earlier effective date is not 
established.  




               ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for superficial scars on the left hand is denied.  

Entitlement to an earlier effective date for a 10 percent 
disability evaluation for a scar on the left hand, to include 
consideration of whether a March 2004 RO decision contained 
clear and unmistakable error (CUE), is denied.  


REMAND

New and Material Evidence-Scar, Right Hand

The veteran initially applied for service connection for a 
scar on the right hand in September 1997, claiming the 
residuals of a right hand injury.  The RO, in a September 
1998 decision, determined that the veteran did not at that 
time have a current disability in his right hand or any 
evidence of a chronic right hand disability in service.  

In March 2004, the RO issued a subsequent decision which 
identified a current scar on the dorsal aspect of the third 
finger of the right hand, but maintained that as there was no 
evidence of a scar on the right hand in service, that such 
evidence was not new and material, and the veteran's claim 
remained denied.  

The veteran has not been afforded the appropriate notice as 
to what evidence he needs to provide in order for his claim 
to reopen to be granted.  Specifically, in light of the 
decision of Kent v. Nicholson, it is required that the 
veteran be informed as to what is required to grant the 
underlying claim for service connection and what evidence is 
required (i.e. what constitutes new and material evidence) 
for a claim to reopen a final decision to be granted.  See 
Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).  

The Board notes that this notice must come in separate 
correspondence which specifically identifies what must be 
provided in order for the claim to reopen to be successful 
and the claim is remanded so that the veteran may be afforded 
his required notice.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  Specifically, 
ensure that the veteran has notice of what 
information is required to substantiate a 
claim to reopen a previously denied 
(final) claim for service connection in 
accordance with the requirements of Kent 
v. Nicholson; 20 Vet.App. 1 (2006).

2.  Upon issuance of the required notice, 
allow reasonable time for the veteran to 
respond.  Regardless of whether or not the 
veteran responds with additional evidence, 
re-adjudicate the veteran's claim.  If the 
disposition is less than fully favorable, 
issue an appropriate supplemental 
statement of the case to the veteran and 
his representative before returning the 
case to the Board.     

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_____________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


